CHASE, Circuit Justice.
The executor who took the bond is a necessary party in-this case. The bond was taken by Mr. Jer-vey as trustee or executor, and received for the benefit of the grandchildren of Mrs. Monefeldt
The property was to be divided among the children when they became of age. That event did not take place until the year 1866. .It then became' the duty of the executor to divide the estate. The proceeds of the bond were not ’distributed because the executor had received payment in Confederate currency.
The most that could be said of this would be, that the executor is accountable for the value of the Confederate currency at- the time it was received. It also appears that the bond had been received from Mr. Gray, master in equity, and was secured by a mortgage upon property in King street The object of this proceeding is to obtain control of this property for distribution, and to accomplish that all the parties interested must be brought before the court. The executor is a necessary party. The demurrer must be sustained, and the complainants have leave to amend their bill by joining the necessary parties, on payment of the costs of the term.